Conley Byrd, Justice. The first trial in this eminent domain action resulted in a jury verdict for $10,000. We reversed the judgment entered thereon because the trial court refused to permit the condemnor to cross examine the landowner with reference to an eight (8) acre sale for $35,000 that occurred five years after the taking, Arkansas State Highway Commission v. Belt, 260 Ark. 1, 537 S.W. 2d 378 (1976). Upon the trial that is now before us the jury returned a verdict of $11,-000. The condemnor now alleges as ground for reversal that the trial court erred in not striking the testimony of the landowner because of its speculative nature. The record shows that the landowner testified to damages of $15,000 and that his expert appraisal witness testified to damages of $12,000. Appellant does not question the value given by the expert witness. The record in the previous appeal shows that the trial court permitted the identical testimony of the landowner to be introduced over the objection of appellant but that appellant did not complain of the court’s ruling on that appeal. It follows that the law of the case precludes appellant from raising the issue now, Woodward v. Blythe, Adm'x, 249 Ark. 793, 462 S.W. 2d 205 (1971). Affirmed.